Case 1:20-cv-22957-RNS Document 68 Entered on FLSD Docket 03/22/2021 Page 1 of 14




                             United States District Court
                                       for the
                             Southern District of Florida

   Scanz Technologies, Inc., Plaintiff,   )
                                          )
   v.                                     )
                                          ) Civil Action No. 20-22957-Civ-Scola
   JewMon Enterprises, LLC and            )
   others, Defendants.                    )
                            Stipulated Protective Order
         This matter is before the Court upon the joint motion of the plaintiff
  Scanz Technologies, Inc. fka Equityfeed Corporation (“Plaintiff”) and the
  defendants Jewmon Enterprises, LLC, Timothy Sykes, Zachary Westphal,
  Millionaire Publishing, LLC, Millionaire Media, LLC, and StocksToTrade.com
  Inc. (collectively “Defendants”) for entry of a protective order (the “Protective
  Order”) governing the exchange and receipt of confidential information
  produced during discovery in the above-captioned action (the “Action”). The
  Court grants the parties’ joint motion. (ECF No. 66.) The Plaintiff and each of
  the Defendants shall be referred to herein individually as a “Party,” and
  collectively, as the “Parties.”
         WHEREAS, the Parties have sought or may seek certain information from
  one another during discovery in this Action that the Parties may designate as
  confidential because it may include trade secrets or other non-public and
  confidential technical, commercial, financial, and business information;
         WHEREAS, a Party's trade secret, confidential, competitive, or
  proprietary information could be abused if its use were not limited to this
  lawsuit and otherwise protected from disclosure as provided herein;
         WHEREAS, the Parties seek a protective order limiting disclosure thereof
  in accordance with Federal Rule of Civil Procedure 26(c);
         WHEREAS, both the Florida and federal trade secret statutes expressly
  contemplate the entry of such orders in a trade secrets case, FUTSA, Fl. Stat. §
  688.006; DTSA, 18 USC § 1835(a);
         WHEREAS, certain persons or entities other than the Parties may
  produce information in this Action that those persons or entities may designate
  as confidential if they execute Exhibit A hereto (the “Declaration”) (all persons
  or entities other than the Parties who may produce information with respect to
  this Action are referred to individually as a “Non-Party” and collectively as
  “Non-Parties”, and a Non-Party who signs the Declaration is referred to as a
  “Non-Party Signatory”); and
Case 1:20-cv-22957-RNS Document 68 Entered on FLSD Docket 03/22/2021 Page 2 of 14




         Therefore, it is hereby stipulated among the Parties and is hereby
  ordered that:
     1.     Designation Of Confidential Materials
         A.     This Protective Order applies to and governs any information,
  documents, and things produced or provided in this Action, either by a Party or
  Non-Party Signatory (each a “Disclosing Party”), to any other Party or Non-
  Party Signatory (each a “Receiving Party”), including without limitation,
  documents, electronically stored information (“ESI”), things, answers to
  interrogatories, responses to requests for admissions, deposition testimony and
  testimony adduced at trial or a hearing.
         B.     Any Disclosing Party may designate as “Confidential” any
  information, document, or thing that a Disclosing Party believes in good faith
  constitutes, contains, embodies non-public confidential technical, commercial,
  financial, or business information, or other valuable information covered by a
  legitimate privacy right or interest. Documents or other materials designated
  as “Confidential” shall be conspicuously marked by the designating party with
  the legend “CONFIDENTIAL.”
         C.     Any Disclosing Party may also designate as “Highly Confidential
  Computer Code” any information, document, or thing that a Disclosing Party
  believes in good faith constitutes, contains, embodies, or reflects especially
  sensitive technical information where the Disclosing Party can demonstrate a
  significant risk of loss of competitive advantage or harm if disclosed to another
  Party without restriction upon use or further disclosure, or that the Disclosing
  Party can demonstrate affords it an actual or potential economic advantage
  over others, which may include, but is not limited to, computer code and
  associated comments and revision histories, formulas, engineering
  specifications, or schematics that define or otherwise describe in detail the
  algorithms or structure of software or hardware designs central to a Party’s
  business. Documents and other materials designated as “Highly Confidential
  Computer Code” shall be conspicuously marked with the legend “HIGHLY
  CONFIDENTIAL—COMPUTER CODE.”
         D.     Any Disclosing Party may also designate as “Highly Confidential
  Attorneys Eyes Only” any information, document, or thing that a Disclosing
  Party believes in good faith constitutes, contains, embodies, or reflects
  especially sensitive information where the Disclosing Party can demonstrate a
  significant risk of loss of competitive advantage or harm if disclosed to another
  Party without restriction upon use or further disclosure, or that the Disclosing
  Party can demonstrate affords it an actual or potential economic advantage
  over others, which may include, but is not limited to, trade secrets, product
  sales, product volume, pricing, revenue, profit, costs, margins, customer lists,
Case 1:20-cv-22957-RNS Document 68 Entered on FLSD Docket 03/22/2021 Page 3 of 14




  currently implemented or not yet implemented marketing plans and analyses,
  and research and development information and plans for products not yet
  released to the marketplace. Documents and other materials designated as
  “Highly Confidential Attorneys Eyes Only” shall be conspicuously marked with
  the legend “HIGHLY CONFIDENTIAL—ATTORNEYS EYES ONLY.”
         E.     Copies or excerpts of information contained within, or summaries,
  notes or charts containing any information from, a document or thing
  designated as “Confidential,” “Highly Confidential Computer Code” or “Highly
  Confidential Attorneys Eyes Only” shall also be treated respectively as
  “Confidential,” “Highly Confidential Computer Code” or “Highly Confidential
  Attorneys Eyes Only.”
         F.     A Disclosing Party may not designate or maintain a designation as
  “Confidential,” “Highly Confidential Computer Code” or “Highly Confidential
  Attorneys Eyes Only” as to any information, document or thing that:
                (i) at the time of the disclosure is available to the public; or
                (ii) after disclosure becomes available to the public through no act,
  or failure to act, by the Receiving Party; or
                (iii) the Receiving Party can show: (a) was already known to the
  Receiving Party by reason of being known by the Receiving Party other than
  through unlawful means; or (b) was received by the Receiving Party, after the
  time of disclosure hereunder, from a Non-Party having the right to make such a
  disclosure.
         G.     A Disclosing Party shall designate documents or things as
  “Confidential,” “Highly Confidential Computer Code” or “Highly Confidential
  Attorneys Eyes Only” at the time of production or service by affixing a
  conspicuous legend to such document or thing. All documents, or any
  portions thereof, made available for inspection (but not yet formally produced
  to the Receiving Party) shall be presumptively deemed to contain such
  designated levels of confidentiality subject to the provisions of this Protective
  Order, regardless of whether so identified, until copies or duplicates thereof are
  formally produced to or made by the Receiving Party. Any information,
  document, or thing that bears all three designations must be treated as “Highly
  Confidential Attorneys Eyes Only.”
         H.     Deposition transcripts, or portions thereof, may be designated as
  “Confidential,” “Highly Confidential Computer Code” or “Highly Confidential
  Attorneys Eyes Only” by any Party to this action, or by the deponent, either (a)
  on the record during the deposition, or (b) by written notice to all counsel of
  record within fourteen (14) days after the Party wishing to make the
  designation receives the deposition transcript. If no portions of the transcript
  are designated as “Confidential,” “Highly Confidential Computer Code” or
Case 1:20-cv-22957-RNS Document 68 Entered on FLSD Docket 03/22/2021 Page 4 of 14




  “Highly Confidential Attorneys Eyes Only” during the deposition or within
  fourteen days of receiving the transcript, the transcript shall be considered not
  to contain any “Confidential,” “Highly Confidential Computer Code” or “Highly
  Confidential Attorneys Eyes Only.” Counsel for each Party shall be responsible
  for marking any designated portions of copies of the transcript in their
  possession with a confidentiality legend if written notice is timely provided.
  With regard to testimony designated during a deposition as “Highly
  Confidential Computer Code” or “Highly Confidential Attorneys Eyes Only”
  under this Protective Order, the designating Party shall have the right to
  exclude from the deposition, or any portion thereof, before taking of the
  designated testimony, all persons except: the deponent and its outside counsel,
  outside counsel of record for the Parties, the court reporter, and such other
  persons who are bound by this Protective Order and are authorized to have
  access to such information.
      2.    Restriction On Disclosure Of Designated Materials
         A.    No information, documents or things so designated as
  “Confidential,” “Highly Confidential Computer Code” or “Highly Confidential
  Attorneys Eyes Only” under Section 1(B) through (D) of this Protective Order
  shall be disclosed to any person or entity except as set forth in this Protective
  Order. Information, documents or things so designated as “Confidential,”
  “Highly Confidential Computer Code” or “Highly Confidential Attorneys Eyes
  Only” shall be used by the Receiving Parties solely for the purposes of this
  Action, solely to the extent reasonably necessary and solely in full compliance
  with all provisions of this Protective Order. Nothing contained in this
  Protective Order shall affect the right of the Disclosing Party to disclose or use
  for any purpose the information, documents, or things it produces in discovery
  or designates under the Protective Order.
          B. Subject to Section 2(D) of this Protective Order and any further
  Order of the Court, information, documents, and things so designated as
  “Confidential” shall not be provided, shown, made available, or communicated
  in any way to any person or entity with the exception of:
               (i) the Receiving Party’s Counsel in this Action, as well as
  employees and any legal, investigative, technical, administrative, and other
  support staff of said Counsel to whom it is reasonably necessary to disclose the
  information for this Action;
               (ii) the Receiving Party itself, including the officers, directors, and
  employees of the Receiving Party but only when disclosure to such persons is
  reasonably necessary for this Action and only where each of such persons have
  signed the Declaration (Exhibit A);
Case 1:20-cv-22957-RNS Document 68 Entered on FLSD Docket 03/22/2021 Page 5 of 14




                (iii) Experts (as defined in this Order) of the Receiving Party to
  whom disclosure is reasonably necessary for this litigation and who have
  signed the Declaration (Exhibit A);
                (iv) the Court, its personnel, and jurors;
                (v) court reporters and their staff, videographers, professional jury
  or trial consultants, and professional vendors to whom disclosure is reasonably
  necessary for this litigation and who have signed the Declaration (Exhibit A);
                (vi) any witnesses testifying at a deposition, hearing or trial in this
  action who have signed the Declaration (Exhibit A);
                (vii) the author of a document containing the information or a
  custodian or other person who otherwise possessed or knew the information
  using lawful means; and
                (viii) any mediator or settlement officer, and their supporting
  personnel, mutually agreed upon by any of the parties engaged in settlement
  discussions.
          C. Subject to Section 2(D) of this Protective Order, and any further
  Order of the Court, information, documents, and things so designated as
  “Highly Confidential Computer Code” or “Highly Confidential Attorneys Eyes
  Only ” shall not be provided, shown, made available, or communicated in any
  way to any person or entity with the exception of those persons or entities
  referred to above in Section 2(B)(i) and Sections 2(B)(iii)-(viii) of this Protective
  Order.
          D. The designation of any document or thing as “Confidential,” “Highly
  Confidential Computer Code” or “Highly Confidential Attorneys Eyes Only”
  shall not preclude any Party from showing the document or thing to any
  person: (a) who appears as an author or as an addressee on the face of the
  document and who is not otherwise shown prior to such disclosure not to have
  received the document; (b) who admits to or has been identified by the
  Disclosing Party as having been provided with the document or thing or with
  the information therein in circumstances where having been provided with
  such information was in no way unlawful; (c) who participated in any meeting
  or communication to which the document or thing pertains; (d) who is a
  director, officer or employee of the Disclosing Party; or (e) who has been
  identified by the Disclosing Party as a Fed. R. Civ. P. 30(b)(6) witness for
  subject matter that pertains to said document or thing.
          E. In the event that any information designated as “Confidential,”
  “Highly Confidential Computer Code” or “Highly Confidential Attorneys Eyes
  Only” is used in any court proceeding or deposition in connection with this
  Action, it shall not lose its status as “Confidential,” “Highly Confidential
  Computer Code” or “Highly Confidential Attorneys Eyes Only” through such
Case 1:20-cv-22957-RNS Document 68 Entered on FLSD Docket 03/22/2021 Page 6 of 14




  use, provided that the Parties to this Action take steps reasonably calculated to
  protect its confidentiality during such use.
      3.     Filing Designated Materials
          If it is necessary to file documents or things containing “Confidential
  Information,” “Highly Confidential Computer Code” or “Confidential Attorney
  Eyes Only Information” with the Court, the Party seeking to file such
  documents or things shall take the steps necessary to seek Court approval to
  file under seal, as provided by Local Rule 5.4.
      4.     Cancellation Of Designation
         The Receiving Party may challenge any designation by notifying the
  Disclosing Party in writing. Within ten (10) days of receiving a written notice
  challenging any designation, the Parties shall meet-and-confer in person or
  over telephone or video conference. If the dispute cannot be resolved during
  the meet-and-confer, the Disclosing Party must present the dispute to the
  Court within ten (10) days of the meet-and-confer. If the Disclosing Party fails
  to timely present the matter to the Court, the information designated as
  “Confidential,” “Highly Confidential Computer Code” or “Highly Confidential
  Attorneys Eyes Only” shall automatically lose any confidentiality designation.
  Pending the Court’s determination of any dispute contesting a designation, the
  Parties shall treat the materials as designated by the Disclosing Party.
      5.     Notice
          All notices required by this Protective Order are to be served by email
  and on all counsel of record. The date by which a Party receiving a notice shall
  respond, or otherwise take action, shall be computed from the date the email
  was sent. Any of the notice requirements herein may be waived in whole or in
  part, but only in writing signed by an attorney for the Disclosing Party.
      6.     Disposition Of Designated Materials At End Of The Case
         A.      Termination of this Action shall not relieve any Party or Non-Party
  Signatory from the obligations of this Protective Order, unless the Court orders
  otherwise.
         B.      With respect to any documents or things that have been filed with
  the Court under seal, upon termination of this Action, the Parties recognize
  that the ultimate disposition of any such documents or things, including all
  copies or summaries of, or excerpts from, such documents which may have
  been made, shall be as directed by the Court. The Parties shall not oppose
  efforts to show good cause to maintain such materials and documents as
  sealed or to remove such materials and documents from the Court record.
         C.      Except as described below, within sixty days after the final
  adjudication of this Action including appeals, or resolution through settlement,
  unless otherwise agreed to in writing by an attorney of record for the Disclosing
Case 1:20-cv-22957-RNS Document 68 Entered on FLSD Docket 03/22/2021 Page 7 of 14




  Party, each Party and Non-Party Signatory shall either (a) assemble and return
  all information, documents and things so designated as “Confidential,” “Highly
  Confidential Computer Code” or “Highly Confidential Attorneys Eyes Only,”
  including all copies, summaries, excerpts, charts or notes thereof, to the
  Disclosing Party from whom the “Confidential,” “Highly Confidential Computer
  Code” or “Highly Confidential Attorneys Eyes Only” information was obtained;
  or (b) certify in writing that all such information and material has been
  destroyed or deleted. Notwithstanding the foregoing, outside counsel for the
  Parties may retain copies of court filings, discovery responses, deposition and
  hearing transcripts, and documents provided pursuant to the Court’s
  scheduling orders containing “Confidential,” “Highly Confidential Computer
  Code” or “Highly Confidential Attorneys Eyes Only” information provided that
  all such documents will be held for their internal use only, subject to the
  continuing obligations imposed by this Protective Order. Where a Party has
  disclosed “Confidential,” “Highly Confidential Computer Code” or “Highly
  Confidential Attorneys Eyes Only” information to persons or entities identified
  in Section 2(B) of this Protective Order, that Party is responsible for returning,
  destroying or deleting such material and obtaining appropriate certifications as
  set forth above.
      7.     Amendments And Exceptions By Order Of The Court
         This Protective Order may be modified by further order of the Court, and
  is without prejudice to the rights of any Party, or any Non-Party subject to
  discovery in this action to move for relief from any of its provisions, or different
  or additional protection for any particular information, documents or things.
      8.     Restriction On Use Of Designated Materials
         Information designated “Confidential,” “Highly Confidential Computer
  Code” or “Highly Confidential Attorneys Eyes Only” shall be held in confidence
  by each person or entity to whom it is disclosed, shall be used by the recipient
  only for purposes of preparation and trial of this Action, for resolution of
  disputes between the Parties, and for no other purposes, and shall not be
  disclosed to any person or entity who is not entitled to receive such information
  under this Protective Order. All “Confidential,” “Highly Confidential Computer
  Code” and “Highly Confidential Attorneys Eyes Only” information shall be
  carefully maintained so as to preclude access by persons or entities who are
  not entitled to receive such information.
      9.    Other Proceedings
         By entering this Protective Order and limiting the disclosure of
  information in this case, the Court does not intend to preclude another court
  from finding that information may be relevant and subject to disclosure in
  another case. Any Party or Non-Party Signatory who becomes subject to a
Case 1:20-cv-22957-RNS Document 68 Entered on FLSD Docket 03/22/2021 Page 8 of 14




  motion, discovery request, or subpoena to disclose another Party or Non-Party
  Signatory’s information designated pursuant to this Protective Order shall
  promptly notify that Disclosing Party of the motion, discovery request, or
  subpoena so that the Disclosing Party may have an opportunity to appear and
  be heard on whether that information should be disclosed. If the Disclosing
  Party objects to the disclosure, the Receiving Party shall withhold production
  or disclosure of such protected information to the fullest extent permitted by
  law until any dispute relating to the production or disclosure of such protected
  information is resolved. If a Receiving Party has timely notified a Disclosing
  Party of a motion, discovery request, or subpoena as provided in this
  paragraph, the Receiving Party’s obligation to withhold production or
  disclosure does not include an obligation to affirmatively seek relief from a
  court or take other affirmative steps to protect the designated material.
  Notwithstanding any provision in this Protective Order, any Receiving Party
  subject to an order of any court to disclose a Disclosing Party’s information
  designated pursuant to this Protective Order may comply with said court order.
     10. Production Of Non-Party Protected Material
         A. The terms of this Protective Order are applicable to information
  produced by a Non-Party in this Action and designated as “CONFIDENTIAL,”
  “HIGHLY CONFIDENTIAL COMPUTER CODE” and “HIGHLY CONFIDENTIAL
  ATTORNEYS EYES ONLY.” Such information produced by Non-Parties in
  connection with this litigation is protected by the remedies and relief provided
  by this Protective Order. Nothing in these provisions should be construed as
  prohibiting a Non-Party from seeking additional protections, including
  negotiating a separate protective order with any third party, provided that all
  parties to this litigation are included in the negotiation of such agreement and
  ultimately agree to the terms of such agreement.
         B. In the event that a Party is required, by a valid discovery request, to
  produce a Non-Party’s protected material in its possession, and the Party is
  subject to an agreement with the Non-Party not to produce the Non-Party’s
  protected material, then the Party shall:
               (i) notify the Requesting Party and the Non-Party in writing within
  seven (7) days of receiving the discovery request(s), that some or all of the
  information requested is subject to a confidentiality agreement with a Non-
  Party;
               (ii) provide the Non-Party with a copy of the Protective Order in this
  Action within seven (7) days of receiving the discovery request(s), the relevant
  discovery request(s), and a reasonably specific description of the information
  requested; and
Case 1:20-cv-22957-RNS Document 68 Entered on FLSD Docket 03/22/2021 Page 9 of 14




                (iii) make the information requested available for inspection by the
  Non-Party, if requested.
         C. If the Non-Party fails to seek a protective order from this court
  within seven (7) days of receiving the notice and accompanying information,
  the Producing Party may produce the Non-Party’s protected material
  responsive to the discovery.
      11. General Provisions
         A.    The designation of information, documents, or things as
  “Confidential,” “Highly Confidential Computer Code” or “Highly Confidential
  Attorneys Eyes Only” pursuant to this Protective Order shall not be construed
  as a concession that such information is relevant or material to any issues or
  is otherwise discoverable or admissible. Nor shall the inspection or receipt by
  a Party to this action of information, documents, or things so designated as
  “Confidential,” “Highly Confidential Computer Code” or “Highly Confidential
  Attorneys Eyes Only” hereunder constitute a concession that the information,
  documents, or things are confidential.
         B.    Nothing in this Protective Order shall bar or otherwise restrict any
  attorney from rendering advice with respect to this Action and, in the course
  thereof, from generally referring to or relying upon the attorney’s examination
  or receipt of “Confidential,” “Highly Confidential Computer Code” or “Highly
  Confidential Attorneys Eyes Only.” In rendering such advice or in otherwise
  communicating, the attorney shall not disclose the specific content of any
  information, document, or thing identified as “Confidential,” “Highly
  Confidential Computer Code” or “Highly Confidential Attorneys Eyes Only” by a
  Disclosing Party where such disclosure would not otherwise be permitted
  under the terms of this Protective Order.
         C.    The disclosure by a Disclosing Party of information, documents, or
  things which it believes should have been designated as “Confidential,” “Highly
  Confidential Computer Code” or “Highly Confidential Attorneys Eyes Only”
  (regardless of whether the information, documents, or things were so
  designated at the time of disclosure) shall not be deemed a waiver in whole or
  in part of the Disclosing Party’s claim of confidentiality, either as to the specific
  information disclosed or as to any other information relating thereto or on the
  same or related subject matter, provided that the Disclosing Party notifies the
  Receiving Party within seven (7) days after discovery of the failure to designate.
  If a Disclosing Party produces or provides discovery of any “Confidential,”
  “Highly Confidential Computer Code” or “Highly Confidential Attorneys Eyes
  Only” information without designating it as such, the Disclosing Party may give
  written notice to the Receiving Party(ies) that the information or material is
  “Confidential,” “Highly Confidential Computer Code” or “Highly Confidential
Case 1:20-cv-22957-RNS Document 68 Entered on FLSD Docket 03/22/2021 Page 10 of 14




   Attorneys Eyes Only” and should be treated in accordance with the provisions
   of this Protective Order. The Receiving Party(ies) must treat such information
   or material as “Confidential,” “Highly Confidential Computer Code” or “Highly
   Confidential Attorneys Eyes Only” as notified from the date such notice is
   received. Disclosure of such information or material, before receiving such
   notice, to persons not authorized to receive “Confidential,” “Highly Confidential
   Computer Code” or “Highly Confidential Attorneys Eyes Only” shall not be
   deemed a violation of this Protective Order; however, those persons to whom
   disclosure was made are to be advised that the material disclosed is
   “Confidential,” “Highly Confidential Computer Code” or “Highly Confidential
   Attorneys Eyes Only” and must be treated in accordance with this Protective
   Order.
           D.   If a Disclosing Party has inadvertently disclosed to a Receiving
   Party documents or information that it believes is privileged, such disclosure
   does not constitute a waiver of privilege or work product protection for those
   materials or the subject matter of those materials in this proceeding or in any
   other Federal or State proceedings involving the parties to this proceeding or
   third parties provided that promptly upon discovery of such disclosure the
   Disclosing Party notifies the Receiving Party that the inadvertently disclosed
   documents or information are privileged, identifies the grounds on which the
   assertion of privilege is based, and requests that the documents or information
   be returned. Upon receipt of such written notice, the Receiving Party will
   return or destroy the inadvertently produced documents or information and all
   copies thereof within ten (10) calendar days of receiving the written notice and
   request for return of such documents or information. The Receiving Party that
   returns inadvertently produced documents or information may thereafter seek
   production of any such documents or information, but may not assert waiver
   of privilege based on the inadvertent production request.
           E.   This Protective Order shall survive the final adjudication of this
   Action (including any appellate proceedings), with the Court retaining
   jurisdiction to enforce the provisions thereof, to the extent information or
   material so designated remains “Confidential,” “Highly Confidential Computer
   Code” or “Highly Confidential Attorneys Eyes Only” as defined in Section 1 of
   this Protective Order.
           F.   If a Receiving Party learns that, by inadvertence or otherwise, it has
   disclosed protected material to any person or in any circumstance not
   authorized under this Protective Order, the Receiving Party must immediately
   (a) notify in writing the Disclosing Party of the unauthorized disclosures, (b)
   use its best efforts to retrieve all unauthorized copies of the protected material,
   (c) inform the person or persons to whom unauthorized disclosures were made
Case 1:20-cv-22957-RNS Document 68 Entered on FLSD Docket 03/22/2021 Page 11 of 14




   of all the terms of this Protective Order, and (d) request such person or persons
   to execute the Declaration (Exhibit A).
           G.   By stipulating to the entry of this Protective Order, no Disclosing
   Party waives any right it otherwise would have to object to disclosing or
   producing any information or item on any ground not addressed in this
   Protective Order. Similarly, no Disclosing Party waives any right to object on
   any ground to use in evidence of any of the material covered by this Protective
   Order.
           Done and ordered at Miami, Florida on March 19, 2021 .



                                           Robert N. Scola, Jr.
                                           United States District Judge
Case 1:20-cv-22957-RNS Document 68 Entered on FLSD Docket 03/22/2021 Page 12 of 14




   STIPULATED AND AGREED:

   Dated: March 19, 2021
                                      SQUIRE LAW GROUP, P.A.

                                       /s/ Gustavo D. Lage
                                      Gustavo D. Lage
                                      Florida Bar No. 972551
                                      301 W. Atlantic Avenue, Suite 5
                                      Delray Beach, FL 33444
                                      Phone: 888.788.8816
                                      Fax: 786.577.0425
                                      dlage@squirelawgroup.com

                                      Attorneys for Plaintiff Scanz
                                      Technologies, Inc.

                                      BERGER SINGERMAN LLP

                                       /s/ Justin B. Elegant
                                      Justin B. Elegant
                                      Florida Bar No. 0134597
                                      Sabrina T. Zarco
                                      Florida Bar No. 1025800
                                      1450 Brickell Avenue, Suite 1900
                                      Miami, FL 33131
                                      Phone: (305) 755-9500
                                      jelegant@bergersingerman.com
                                      szarco@bergersingerman.com

                                      ALSTON & BIRD LLP

                                      Brett D. Jaffe (admitted pro hac vice)
                                      Steven R. Campbell (admitted pro hac
                                      vice)
                                      Reade W. Seligmann (admitted pro hac
                                      vice)
                                      90 Park Avenue
                                      New York, New York 10016-1387
                                      Phone: 212-210-9400
                                      brett.jaffe@alston.com
                                      steven.campbell@alston.com
                                      reade.seligmann@alston.com
Case 1:20-cv-22957-RNS Document 68 Entered on FLSD Docket 03/22/2021 Page 13 of 14




                                      David S. Frist (admitted pro hac vice)
                                      One Atlantic Center
                                      1201 West Peachtree Street
                                      Suite 4900
                                      Atlanta, GA 30309-3424
                                      Phone: 404-881-7000
                                      david.frist@alston.com

                                      Attorneys for Defendants Jewmon
                                      Enterprises, LLC, Timothy Sykes,
                                      Millionaire Publishing, LLC, and
                                      Millionaire Media, LLC

                                      SQUIRE PATTON BOGGS (US) LLP

                                       /s/ Raúl B. Mañón
                                      Raúl B. Mañón
                                      Florida Bar No. 18847
                                      200 South Biscayne Boulevard, Suite
                                      4700
                                      Miami, FL 33131
                                      Phone: +1 305-577-7000
                                      raul.manon@squirepb.com

                                      Gabriel Colwell (admitted pro hac vice)
                                      555 South Flower Street, 31st Floor
                                      Los Angeles, CA 90071
                                      Phone: +1 213-689-5126
                                      gabriel.colwell@squirepb.com

                                      Joseph A. Meckes (admitted pro hac vice)
                                      275 Battery Street, Suite 2600
                                      San Francisco, CA 94111
                                      Phone: +1 415-954-0201
                                      joseph.meckes@squirepb.com

                                      Attorneys for Defendants
                                      StocksToTrade.com, Inc. and Zachary
                                      Westphal
Case 1:20-cv-22957-RNS Document 68 Entered on FLSD Docket 03/22/2021 Page 14 of 14




                                      EXHIBIT A

                            United States District Court
                        For The Southern District Of Florida

                                     Undertaking

           I, _______________________________, declare as follows:
           1.     My business address is _________________________________________.
           2.     My present employer and the address of my present employer (if
   different from above) is ____________________________________________________.
           3.     My present occupation of job description is _____________________.
           4.     My job title is __________________________________________________.
           5.     I have received a copy of the Protective Order in Scanz Technogies,
   Inc. v. Jewmon Enterprises, LLC et al., Case No. 20-cv-22957-RNS.
           6.     I have carefully read and understand the provisions of the
   Protective Order.
           7.     I agree to be bound by the terms of the Protective Order.
           8.     I will hold in confidence, will not disclose to anyone not qualified
   under the Protective Order, and will use only for the purposes of this action,
   any “Confidential,” “Highly Confidential Computer Code,” and/or “Highly
   Confidential Attorneys Eyes Only” information that is disclosed to me.
           9      I will return to outside counsel for the party by whom I am
   employed or retained all “Confidential,” “Highly Confidential Computer Code,”
   and/or “Highly Confidential Attorneys Eyes Only” information that came into
   my possession, and documents or things which I have prepared relating
   thereto. Alternatively, I will provide to outside counsel for the party by whom I
   am employed or retained a written certification that all such information and
   documents or things have been destroyed.
           10. I hereby submit myself to the jurisdiction of the U.S. District Court
   for the Southern
   District of Florida for the purpose of enforcement of the Protective Order in this
   action.
               I declare under penalty of perjury under the laws of the United
       States of America that the foregoing is true and correct.


      Signed:__________________________
